247 P.3d 420 (2011)
170 Wash.2d 1028
STATE of Washington, Respondent,
v.
John Joseph COOK, Petitioner.
No. 84133-1.
Supreme Court of Washington.
February 2, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Owens, J.M. Johnson and Wiggins, considered at its February 1, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and this case is remanded to the Court of Appeals Division Three for reconsideration in light of State v. Bashaw, 169 Wash.2d 133, 234 P.3d 195 (2010).
/s/ Madsen, C.J.
CHIEF JUSTICE
*421